UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):September 29, 2010 (September 27, 2010) EVERGREEN ENERGY INC. (Exact name of Registrant as specified in its charter) Delaware 001-14176 84-1079971 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 1225 17th Street, Suite 1300 Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 293-2992 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section3.Securities and Trading Markets Item 3.02 Unregistered Sales of Equity Securities On September 27, 2010, Evergreen Energy Inc. (the “Company”) entered an agreement with an existing noteholderto exchange $2,820,000 in aggregate principal amount of the Company’s 8.00% convertible secured notes due in 2012, CUSIP No. 30024BAA2 for an aggregate of 1,007,143 shares of the Company’s registered common stock, par value $.001 per share.The agreement is expected to closeno later thanSeptember 30, 2010.The exchange was conducted in accordance with Section 3(a)(9) of the Securities Act of 1933, as amended (the “Act”), The Agreement contains customary representations and warranties, and conditions to be met prior to the Closing.If the Closing does not occur by the fifth (5th) trading date following the execution of the Agreement because of a breach of the conditions to the Closing, the non-breaching party has the option to terminate the Agreement without liability.The Agreement does not contain an indemnification provision. The information in this report, including the exhibit attached hereto, is intended to be furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following material is filed as an exhibit to this Current Report on Form 8-K: Exhibit 99.1 Press Release dated September 29, 2010 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Evergreen Energy Inc. Date: September 29, 2010 By:/s/Diana L. Kubik Diana L. Kubik Vice President and Chief Financial Officer -3-
